DETAILED ACTION
This office action is in response to the communication received September 7, 2022 concerning application number 16/807,948.
The amendments of claims 1 and 5-7 as well as the addition of claim 11 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous 35 USC 112 (a) and 35 USC 112 (b) rejections are withdrawn in response to amendments to the claims. However, new 35 USC 112 (b) rejections appears below in response to the amendment of “a bag with an inlet…” and new 35 USC 112(a) and 35 USC 112 (b) rejections appear below in response to the addition of claim 11. 

Response to Arguments
Applicants arguments regarding double patenting are persuasive and the previous double patenting rejections are withdrawn. 
Applicant’s arguments regarding claim 11 being supported by Figures 16, 17, and 20 are not persuasive. The limitation “a weld between the cap and the inlet, wherein said weld causes the reversible hermetic closure position to become an irreversible hermetic closure position” was not described in the originally filed specification and claims such as to properly comply with the written description requirement. The specification discloses a position where the cap can close the inlet and is removable (see Figures 16-17) and then, after welding the flanges of the inlet and cap together, the cap can no longer be removed (see Figure 20), which is not the same as the required limitations. Furthermore, if there was a weld, there would no longer be a reversible hermetic closure position, which is required by the claim. Consequently, the original claims do not provide adequate support due to the specifications lack of sufficient description. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the periphery” in line 9 should be “a periphery.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a bag with an inlet” renders the claim indefinite. The preamble states “An inlet/cap structure for an aseptic bag comprising,” making it clear that the claim is directed towards an inlet/cap structure, and then the claim describes the inlet/cap structure as comprising a bag with an inlet. This is confusing as the overall product of the claim seems to be directed to more than just an inlet/cap structure if it is including a bag. Furthermore, from the claim it seems that the “an aseptic bag” is different than the “a bag with an inlet,” due to the use of “an” and “a” within the claim, though the specification suggests that these are the same bag (see Figs. 1, 16-20). 
 Claims 2-11 are rejected as dependents of claim 1. 
Regarding claim 11, the limitation “said weld causes the reversible hermetic closure position to become an irreversible hermetic closure position.” Therefore, the claim requires both that the “inlet/cap structure has “a reversible hermetic closure position” and “an irreversible hermetic closure position.” The specification discloses a position where the cap can close the inlet and is removable (see Figures 16-17) and then, after welding the flanges of the inlet and cap together, the cap can no longer be removed (see Figure 20). These are not the same devices – one has a weld, allowing for an “irreversible hermetic closure” and one does not have a weld, allowing for a “reversible hermetic closure.” Consequently, it is unclear how the inlet/cap structure as claimed can have BOTH closure positions – “an irreversible hermetic closure position” and a “reversible hermetic closure position” within the same claimed device, as these are conflicting positions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the limitation “a weld between the cap and the inlet, wherein said weld causes the reversible hermetic closure position to become an irreversible hermetic closure position” was not described in the originally filed specification and claims such as to properly comply with the written description requirement. The specification discloses a position where the cap can close the inlet and is removable (see Figures 16-17) and then, after welding the flanges of the inlet and cap together, the cap can no longer be removed (see Figure 20), which is not the same as the required limitations. Furthermore, if there was a weld, there would no longer be a reversible hermetic closure position, which is required by the claim. Consequently, the original claims do not provide adequate support due to the specifications lack of sufficient description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (JP 2009132431). All references to Iwaski citations in the description are to the English translation.
Regarding claim 1, Iwasaki discloses an inlet/cap structure for an aseptic bag (see Fig. 1, para. 28, bag can be an aseptic bag) comprising: a cap with a cap flange extending laterally from the cap, and with a distal cylindrical that extends laterally from the cap and beyond the cap (see Fig. 3a, annotated below); a bag with an inlet (see Fig. 3, para. 28), wherein the inlet comprises an inlet flange extending laterally from the inlet, and an inlet channel extending vertically through the inlet (see Fig. 3a, annotated below); an upper surface on the inlet flange (see Fig. 3a, inlet flange has upper surface); a lower surface of the cap flange (see Fig. 3a, cap flanges have lower surfaces); a membrane at a distal end of the cylindrical extension (see annotated drawing below); an annular continuous projection near the periphery of the of the inlet flange (see figure annotated below); and an annular continuous recess near the periphery of the cap flange (see figure annotated below), wherein the inlet/cap structure has a reversible hermetic closure position (see Fig. 3a when closed and Fig. 3b when open, para. 8). 

    PNG
    media_image1.png
    306
    609
    media_image1.png
    Greyscale


Regarding claim 2, Iwasaki further discloses the lower surface on the cap flange and the upper surface on the inlet flange are totally or partially conjoined (see Fig. 3a, these surfaces are joined together due to the recess and projection connection). 
Regarding claim 5, Iwasaki further discloses the cap inserted in the inlet of the bag (see Figs. 3a, 9, membrane of cap is partially inserted into inlet) and wherein the annular continuous projection and the annular continuous recess form a contact strip (see Fig. 3a, contact between these two are in a specific annular section that can be considered a strip). 
Regarding claim 6, Iwasaki further discloses that the inlet flange and cap flange are of an equivalent shape and are of an equivalent or approximate equivale size (see Fig. 3a, 6a,  cap flange adjacent membrane, both inlet flange and cap flange are circular and shaped of a similar size such that they are one over the other). 
Regarding claim 8, Iwasaki further discloses the lower surface of the cap flange extends parallel to and is separated from the upper surface of the inlet flange (see Fig. 3a). 
Regarding claim 10, Iwasaki further discloses the annular continuous projection fully encloses the annular continuous recess (see Fig. 3a, the projection fills in the recess). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Domkowski et al. (US 2006/0138069).
Regarding claim 3, teachings of Iwasaki are described above and while Iwasaki further discloses an annular continuous projection 17 on the lower surface of the cap flange (see Fig. 3a) but does not disclose the annular recess is on the upper surface of the inlet flange. 
Domkowski discloses an annular continuous projection on a first flange going into an annular continuous recess on a second flange, which is positioned opposite of the first flange (see Fig. 13, annotated below). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the upper surface of the inlet flange, which is positioned opposite the lower surface of the cap flange, to have  an annular continuous recess such that the continuous projection of the lower surface of Iwasaki can go into the annular continuous recess, such a connection disclosed by Domkowski and helping to create a more secure connection between the flange and inlet and a better airtight seal due to the pressing up against each other of the flanges.

    PNG
    media_image2.png
    366
    368
    media_image2.png
    Greyscale

Regarding claim 4, teachings of Iwasaki are described above but Iwasaki does not specifically disclose the annular continuous recess is on the lower surface of the cap flange and the annular continuous projection is on the upper surface of the inlet flange. 
Domkowski discloses an inlet/cap structure with a cap with a flange and an inlet with a flange (see Fig. 13, annotated below), as well as an inlet channel and membrane (see Fig. 13). Domkowski further discloses an annular continuous recess on the lower surface of the cap flange and an annular continuous projection on the upper surface of the inlet flange (see Fig. 13), with the flanges pressed up against one another (see Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an annular continuous recess on the lower surface of the cap flange and an annular continuous projection on the upper surface of the inlet flange in the inlet/cap structure of Iwasaki, with the flanges pressed up against one another, this addition disclosed by Domkowski, and helping to create a more secure connection between the flange and inlet and a better airtight seal due to the pressing up against each other of the flanges.

    PNG
    media_image3.png
    366
    370
    media_image3.png
    Greyscale

Regarding claim 9, teachings of Iwasaki further discloses the lower surface of the cap flange extending parallel to the upper surface of the inlet flange (see Fig. 3a) but does not disclose the lower surface of the cap flange abutting against the upper surface of the inlet flange. 
Domkowski discloses an inlet/cap structure with a cap with a flange and an inlet with a flange (see Fig. 13, annotated below), as well as an inlet channel and membrane (see Fig. 13). Domkowski further discloses an annular continuous recess on the lower surface of the cap flange and an annular continuous projection on the upper surface of the inlet flange (see Fig. 13), with the flanges pressed up against one another such that the lower surface of the cap flange abuts against the upper surface of the inlet flange (see Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an annular continuous recess on the lower surface of the cap flange and an annular continuous projection on the upper surface of the inlet flange in the inlet/cap structure of Iwasaki, with the flanges pressed up against one another , this addition disclosed by Domkowski, and helping to create a more secure connection between the flange and inlet and a better airtight seal due to the pressing up against each other of the flanges.

    PNG
    media_image3.png
    366
    370
    media_image3.png
    Greyscale

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki as applied to claim 1 above, and further in view of Kusz et al. (US 2012/0284991).
Regarding claim 7, teachings of Iwasaki are described above and while Iwasaki discloses the inlet flange and the cap flange are the same shape (see Fig. 3), they do not disclose them both being an oval shape. 
Kusz discloses mating portions of an adapter and connector associated with a vessel may have cross-sectional shapes such as circular and oval (see para. 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet flange, which is like a connector of the bag, and the cap flange, which is like the adapter, to have a cross-sectional shape such as an oval, this shape for an adapter and connector disclosed by Kusz and predictably allowing for a secure connection and for specific desired positioning of the two parts in relation to one another. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781